Title: To Thomas Jefferson from Richard Rush, 22 May 1821
From: Rush, Richard
To: Jefferson, Thomas


Dear Sir.
London
May 22. 1821.
I wrote on the 14th of March, mentioning the circumstances under which I had purchased the books, and now it gives me pleasure to say, that they have been shipped on board the ship Henry Clay, Thomas Potts master, which sailed from this port a few days ago, for Richmond. By the accidental ommission of our consul to inform me of the sailing of the ship, until after she had gone, this letter does not go by her, as I had intended. I took the liberty of deviating so far from the directions contained in your favor of the 20th of October, as to have the books put up in a packing case, lined with tin, instead of a trunk. This the Lackington’s recommended, as their usual mode of sending books across the water, when the order was not too large, and the only certain mode of guarding them against injury. The whole cost of the books, including packing, has been £32.12 sterling, for which Lackington’s bill and receipt are enclosed. A further expense of fourteen shillings for shipping, duties, and dock charges, has been incurred, which covers every thing. A balance of  £6.14 remains in my hands, which, I beg to repeat, I shall be most happy to appropriate in whatever manner you may be pleased to point out.Allow me, dear Sir, to tender to you the assurances of my great and sincere attachment and respect.Richard Rush